2010 progress report on Iceland
The next item is the Council and Commission statements on the 2010 progress report on Iceland.
Mr President, Commissioner, ladies and gentlemen, I greatly appreciate the European Parliament's active involvement in the enlargement process and its constructive participation in the general debate on enlargement, and, of course, specifically in the accession process of Iceland. As one of the most successful Union policies in EU history, the enlargement of the European Union is among the most important of our Presidency's priorities.
On 17 June 2010, the European Council unanimously decided to grant Iceland candidate status. The first meeting of the accession conference at ministerial level took place on 27 July 2010, and November 2010 saw the start of the screening process, which is proceeding as planned. The next accession conference at ministerial level is scheduled for 27 June; this way, we will have the opportunity to take stock of the results achieved and, we hope, open up as many chapters as possible.
There are several particularly important areas which I would like to point out specifically. Parliament's draft resolution also identifies these issues. In its 2010 report on the results achieved, the Commission concluded that Iceland meets the political criteria required for membership, and even though it was hit hard by the economic and financial crisis, it is suitably prepared to take the measures necessary to meet the requirements of EU membership. On 14 December 2010, the Council recalled, in its conclusions, that Iceland is a democracy that has a long history of good functioning, with strong institutions and close relations to the EU. It also concluded that Iceland's general preparedness was sufficient for it to adopt and apply the EU acquis, in particular, due to the fact that the country is a member of the European Economic Area and party to the Schengen Agreement. Iceland can be considered a functioning market economy and may, in the medium term, regain its ability to hold its own against the competitive pressure and market forces present in the Single Market.
The Council recalled that the negotiations are aimed at Iceland fully adopting and applying the EU acquis. The course of the negotiations will be determined by whether Iceland meets all of its obligations under the EEA Agreement, taking full account, among other things, of the European Council conclusions of 17 June 2010, and also by the results it achieves in eliminating other deficiencies identified in the Commission's opinion. At the same time, the Council recalled, on the one hand, that while the accession negotiations are in progress, the EEA Agreement will continue to represent the fundamental treaty basis between Iceland and the EU and, on the other, that Iceland has also been an active and constructive partner over the past two years within this framework and with regard to the Schengen Area. The country has also achieved good results in applying the developing EU acquis. The Council therefore encouraged Iceland to continue this practice.
The European Parliament's draft resolution paints a comprehensive picture of the results achieved and the tasks to be completed. As regards the latter, I would like to draw your attention to our common task, that is, the necessity for appropriate and in-depth communication with the public, both with regard to Icelandic and EU citizens. In the light of the above, I would once again like to point out that there is still very much work to be done, including during the Hungarian Presidency. As regards the Presidency, we are naturally counting on all Member States, the Commission and, of course, the European Parliament, to support Iceland in this endeavour. It is essential that we maintain the impetus of the work and thereby move the negotiations forward as much as possible while still in this half-year.
I am convinced that Iceland's accession can become a success story. It may give impetus to the entire enlargement policy and enhance its success. The motto and goal of the Hungarian Presidency is a strong Europe. All progress made in Iceland's accession process contributes to the achievement of this.
Member of the Commission. - Mr President, today's debate on Iceland and the next steps in its accession process is very opportune.
I would like to thank the House for its support for Icelandic membership and to congratulate the rapporteur, Mr Preda, for his high quality report. The resolution under discussion is a helpful contribution to the process: it delivers the right messages to Iceland at the right moment.
The assessment of Iceland's compliance with the acquis - the screening exercise - is on track. Since November 2010, 24 chapters have been discussed and 23 bilateral screening meetings have been completed, covering fisheries, agriculture, environment, regional policy and financial services.
Screening is an important technical process and the meetings have already identified sensitive issues and challenges in key chapters, such as agriculture, environment and fisheries. This stage of the negotiation process will be completed by June 2011.
I can confirm that we expect actual negotiations to start towards the end of the Hungarian Presidency, with the opening of some chapters at the accession conference scheduled for 27 June 2011. This is an ambitious but achievable timetable and all sides are committed to moving forward.
The Commission stands ready to take Iceland's specificities and expectations into account, within the existing approach on accession negotiations and fully safeguarding the principles and rules of the Union. We therefore aim to work in an open and constructive spirit to find solutions acceptable to both sides, in a way that reflects the high level of cooperation between the European Union and the Icelandic authorities. As with any accession so far, it is to be expected that this will not always be an easy task, but we trust that we have embarked with Iceland on a successful journey.
As regards Icesave, and as referred to in your resolution, the Commission would welcome a swift resolution of this matter in the interests of all the parties involved.
On the economic front, Iceland's banking and fiscal consolidation in the framework of the IMF programme has been impressive. The adjustment programme is on track and the government is committed to further consolidation. Enhanced debt restructuring will help to strengthen economic recovery. The government is also working on a strategy for the gradual lifting of capital controls. This will contribute to an improved business climate.
Let me also briefly mention the support measures we are putting in place under the Instrument for Pre-Accession Assistance (IPA). There is provision for a total indicative envelope of EUR 28 million for the next three years to support strengthening of administrative capacity and to prepare Iceland for management of the structural funds.
Good progress is being made on finalising the national IPA programme for 2011 and a number of specific activities have started in the framework of the Technical Assistance and Information Exchange (TAIEX) programme.
I fully share your views on the need for a fact-based public debate on EU accession. It can indeed play a decisive role in increasing understanding of the realities of the policies and actions of the European Union, and can help to dispel myths. Furthermore, I warmly welcome the fact that the Icelandic authorities have started intensive communication activities.
It is encouraging to note that public opinion in Iceland has improved significantly in favour of the EU over the past year - both in relation to support for continuing the accession process and in terms of the attitude towards membership of the EU and its image.
The Commission is stepping up its own information and communication activities to facilitate well informed public debate. The European Union Delegation in Reykjavík is fully operational and actively involved in communication activities, and an EU info centre is planned.
With the screening period almost over, I am very much looking forward to starting to open the various chapters with Iceland.
Mr President, I would like to begin by welcoming the presence of the Commission and Council in the Chamber, as well as the fruitful cooperation we have had so far with these two institutions, including in drafting this resolution.
Just like nine months ago, when we announced Iceland's application to join the European Union, we have decided to touch on four main points in this report.
1. Political criteria. Iceland excels in this respect, with a strong tradition of democracy. In addition to this, I believe that we must welcome the progress made during recent months on strengthening the independence of the judiciary, removing the predominant position of the Minister for Justice on appointing magistrates and on increasing the latter's independence. At the same time, these measures must be implemented rigorously.
2. Economic criteria. As a member of the European Economic Area, Iceland already fulfils a large proportion of a Member State's obligations. I welcome the agreement on the Icesave legislation. I hope that, as indicated by the surveys, the Icelandic population will decide to support it in the referendum to be held in three days' time, thereby ensuring that this bilateral dispute disappears from the negotiation process for accession to the EU.
3. Regional cooperation is also an important factor. Iceland's accession to the EU offers the Union a unique opportunity to strengthen its presence in the Arctic region in general, and on the Arctic Council in particular.
Last but not least, public opinion is vital to ensuring that the accession process culminates in success. With this in mind, I believe that encouragement must be given to the initiative from the authorities in Reykjavik to launch a public debate and consult with all the stakeholders in this project. This is all the more important as opinion polls indicate Icelanders' support for continuing the accession negotiations.
Mr President, ladies and gentlemen, tomorrow's vote is one of the steps which will soon lead to the accession of Iceland to the European Union.
Iceland has made significant progress, as Mr Preda said. I will mention a few examples: the strengthening of judicial independence, a special commission of inquiry to investigate and analyse the processes that led to the collapse of the Icelandic banking system, the creation of a joint Parliamentary Committee between the European Union and Iceland, the situation regarding entry into the euro area, increased experience in the renewable energy sector.
The very thorny issue of 'Icesave remains open, and on Saturday there will be a referendum which will bring Icelanders to the polls. Although the outcome of the referendum is a matter of debate, I think it has very strong democratic value because it gives the people of Iceland a sense of responsibility and involves them even more in this delicate stage of negotiations. Although the first referendum did not bring a positive result, the Icelandic Government has worked hard to create a broad coalition capable of explaining to citizens the reason for Iceland's commitment to reimbursing the UK and the Netherlands for the damage they suffered.
Europe's role at this time should be one of patience and respect, without exerting excessive pressure which might cause some sort of self-defence and closure in Icelandic society.
With regard to fisheries and agriculture, I believe that Europe and Iceland must find the best solution to meet the criteria established in the Treaty and to preserve the Icelandic economy, ecosystems and the country's specific characteristics.
The accession of Iceland to the European Union will mean that Europe moves towards the North Pole, with significant positive effects in the political, economic, environmental and scientific fields. It is clear that belonging to Europe, sixty years on, is still an attractive possibility.
on behalf of the ALDE Group. - Mr President, I am pleased to learn from the Commissioner that screening the accession chapters relating to Iceland, which began in November of last year, is expected to be completed shortly.
Of course, Iceland, as a member of the EEA, has had a major advantage in that they have already adopted a significant part of the acquis. I am also pleased to note from opinion polls in Iceland that 65% of the Icelandic people want the negotiations to continue. I will use my position as chair of the JPC to prevail upon the Icelandic people not to take up entrenched positions until such time as they know exactly what the deal is later on this year.
The second meeting of the EU-Icelandic Joint Parliamentary Committee will take place in Reykjavík on 26 and 27 April. It was established last year and I genuinely believe that it is an important forum for dialogue and cooperation between the EU and the Icelandic Parliament.
I have to say that I am disappointed that the coastal states did not reach an agreement in Oslo at the beginning of March. It is essential that agreement be reached. We cannot fish one million tonnes of mackerel between the four coastal states while we are being told that the scientific advice is for only half of that.
on behalf of the Verts/ALE Group. - Mr President, a small country always causes a lot of headaches to the EU when it wants to join, and Iceland's headaches as we know are fisheries, the environment and everything else the Commissioner mentioned. However, we have a recipe and this Chamber could adopt a more welcoming attitude, because small countries need to be treated tenderly.
I always admire Mr Tannock's principled, political approach towards the acquis and what Iceland is or is not doing. This time, however, my group and I disapprove of the radical tone of those amendments and that is why we very much ask for a compromise to be found by tomorrow with the rapporteur. I already envisage six extra chairs in this Parliament and an extra booth for interpreters.
on behalf of the ECR Group. - Mr President, the ECR Group fully supports Icelandic accession to the European Union, although the decision is firmly a matter for Icelanders alone in a referendum.
Iceland is a small, stable and wealthy democracy and a founder member of NATO and the Council of Europe. Its economy is heavily dependent on fishing, however, having had a disastrous venture into financial services, and Iceland is therefore likely to demand a significant concession to protect its fishing industries if it ever joins the EU. This would then, hopefully, provide the UK and other Member States with an ideal opportunity to push for broader and further reform of the controversial common fisheries policy.
With regard to whaling, I make no apologies for it. I do not like bullfighting or cockfighting either but these are, believe it or not, allowed in some parts of the EU on the grounds of national culture, so if Iceland joins the EU, it must be allowed - in my personal view - to safeguard its whaling industry if it insists on so doing.
Finally, Iceland must commit to repaying monies owed to the UK and the Netherlands after the collapse of Icesave. A negative result in the forthcoming referendum in Iceland on this issue could prove a serious handicap with regard to support from the UK Government.
on behalf of the EFD Group. - Mr President, in Britain, the first day of April is called April Fool's Day and people take great delight in fooling one another. So when some report that Iceland is on course to join the EU next year, I think: 'April Fool!' In reality, a survey has shown that 64% of Icelanders want to remain independent, only 24% want to carry on applying for EU membership and, indeed, 60% of Icelandic businesses are against it.
It is also said that Iceland wants the security of the euro. April Fool! Even Portugal's own banks are currently refusing to buy Portuguese bonds.
Iceland will neither give up its rich fishing grounds - producing 40% of its exports - to join the disastrous common fisheries policy, nor abandon an Icelandic Parliament that is more than 1 000 years old and the winner of a UNESCO award for democracy.
Even with a banking hangover, Iceland, like Britain, remains better off outside. No fooling there!
I got a little confused there, Mr Campbell Bannerman, with the April Fool thing. It is 6 April today, I just double checked, but I suppose you can declare April Fool's day as any day you want!
Mr President, as is so common here, this debate has little connection to reality and none whatsoever to democracy.
Most here talk as though Iceland being sucked into the Euro black hole is a done deal. But that is not the message coming from Icelanders. Current opinion polls show that those who wish to keep their independence outnumber the Euro-Quislings and Europhiles nearly two to one. Seventy-five percent of Icelanders wisely do not trust the EU. The only Icelandic party in favour of membership has slumped from 30% to 18% in the polls.
It is the same all over Europe. While the political elite move to ever closer union and federal empire, the people want freedom and independence. Such mismatches are the seedbed of revolution. Congratulate yourselves on accession progress all you like, but the coming financial meltdown in the countries being crushed in your Euro straightjacket will be costly to us all, but fatal to your Utopia. Iceland, and the nations now stuck in your raspberry Reich, will be free at last.
(SV) Mr President, Iceland is a small nation in terms of its population, with around 300 000 inhabitants, but it is a great nation. I really want to emphasise what has been said here. Iceland has democratic traditions, it has an impressive culture, and it was actually also able to provide social security long before other countries were able to. Clearly, we could get bogged down talking about the economic excesses of 2008, but there have been such excesses in more countries than just little Iceland. It is clear that when a small nation with a population of 300 000 is affected by the unrestrained market economy, there are no inertia effects in the administration. That is something that we should not forget when we talk about a country, an island nation, in the Arctic region.
I also understand very well that the Icelanders are interested in fishing. It is also the branch of industry that has made it possible for generation after generation to live on the island. We have to be careful when we talk about a small nation that we do not fall into a kind of big brother role. Iceland is naturally subject to scrutiny by the EU, and I would like to say that it is coping with it better than many current Member States would have done if they had been subject to as rigorous scrutiny as we are now subjecting Iceland to. By that, I do not mean that it is wrong. I also believe that it will be easier for Norway to draw closer to the EU and eventually become a Member if Iceland joins. Iceland should be welcomed. Iceland will breathe life into the EU and it is certainly not a sacrificial offering.
Mr President, I would like to thank the rapporteur. The motion for a resolution before us is balanced and covers all key aspects of the progress report. With 33 chapters discussed in the progress report, Iceland moves forward quickly to meeting the criteria to join the EU. The reference in the motion to the report of the special investigation committee into the collapse of the Icelandic banking system is important. The fact that justice will be served on the culprits of the crisis is welcome. Perhaps the EU and its Member States could copy Iceland's sensible approach. However, there are two issues I wish to raise this evening: Icesave and mackerel. The referendum at the end of this week will hopefully bring an end to the saga.
However, I was disappointed that the second referendum was necessary after the intense renegotiation and the approval of the Althingi, the Icelandic Parliament. On mackerel, the unilateral increase of quotas without discussion and the consequences for neighbouring fleets was short-sighted. The need to resolve issues surrounding fisheries is essential to the success of the accession negotiations.
Finally, I would like to wish the second JPC, led by Pat the Cope Gallagher, to Reykjavík on 26 and 27 April, well.
Mr President, I am glad to hear that a majority of the Icelanders in recent opinion polls say that they have no intention of joining the EU because, frankly, why do we want them to join? What exactly are they going to bring to our European club? They have got a collapsed economy, their banks have defaulted, their volcano closed our airspace for nine days - I presume we would have to pick up the bill for that if it happens again - and now they are plundering our mackerel stocks.
In 2005, Iceland landed 367 tonnes of north-east Atlantic mackerel. This year, they intend to land 150 000 tonnes. What kind of good management - sustainable management of fisheries - do you call that? They always pride themselves on having a sustainable fishery and they laugh at the common fisheries policy that we employ. This is almost criminal. This is almost illegal fishing and there is no way we should invite them to join the EU.
(FR) Mr President, Commissioner, ladies and gentlemen, let me begin with my usual refrain: Parliament has only one seat, Strasbourg.
As you know, the Committee on Fisheries is concerned about the mackerel situation. I am particularly troubled by the recent breakdown of negotiations between the European Union, Iceland and the Faroe Islands. For over 10 years, the mackerel quota has been allocated using a fixed allocation key based on historical catches for each coastal State.
Since 2010, Iceland has been demanding new, much higher quotas, citing a hypothetical geographic redistribution of mackerel stocks caused by climate change. Iceland therefore suddenly - as Mr Stevenson has just said - increased its catch quota from 2 000 tonnes to 130 000 tonnes in 2010. That is an increase of over 6 500%, ladies and gentlemen.
This decision is unacceptable because it has been taken unilaterally and penalises EU fishermen. What is more, it sends a very negative message in the context of Iceland's accession negotiations. We cannot accept this unilateral decision. We would like to see a rapid resolution of the conflict between Iceland and the European Union. Iceland needs to adapt to our common fisheries policy, rather than our common fisheries policy changing for Iceland's benefit. In my view, Iceland is playing a dangerous game by imposing these unacceptable conditions on us. Iceland needs to put forward a more realistic proposal. At the end of the day, no one wants to see overfishing or the collapse of mackerel stocks, which would be damaging for all sides. I urge Iceland to be more responsible and flexible in negotiations and to display greater transparency in discussions.
(PL) Mr President, I would like to congratulate Iceland very sincerely on gaining candidate country status. According to the Commission statement, Iceland's preparations to meet European Union requirements are generally good and on schedule. It should not be forgotten, however, that one condition for the accession of any country to the European Union is the clear commitment of both government and society. Therefore, I think an effective strategy for informing society is of key significance for gaining the support of society for Iceland's membership of the European Union. Poland's experience shows that a significant role may be played here not only by a broad range of government measures, but also by national media, local non-governmental organisations and international cooperation at regional and local level.
(RO) Mr President, as I also observed during the European Parliament delegation's official visit last year, of which I was a member, Iceland has made huge investments in education and research and development. I congratulate the Icelandic authorities for the support given to the Lisbon strategy and their involvement in it, including through the adoption of an Iceland 2020 strategy, which highlights the importance of these areas and outlines targets for the years ahead.
I think that accession to the European Union will entail benefits for all the parties involved. Iceland will gain economic and monetary stability, while the European Union will become more powerful in the Arctic region and in areas such as renewable energy and climate change.
I firmly believe that improving dialogue with civil society and also between the European Union and Iceland is of paramount importance. My simple recommendation to the Icelandic people is for them to wait for the final outcome of the negotiations before adopting a stance.
(FI) Mr President, ladies and gentlemen, we can actually congratulate ourselves. The willingness of the Icelanders to join us shows that the EU is still an attractive prospect. The stability, prosperity and security that result from European integration have been so successfully achieved that a country with such a high standard of living as Iceland is willing to join us. Of course, Iceland's economic crisis may well also have some sort of role in all this.
Iceland's membership of the EU, however, may not be a matter of course. Have we considered adequately what Iceland's added value would be for Europe? Iceland has already, in practice, outsourced its legislation to Brussels and its defence forces to NATO. It would be the smallest country in the EU in terms of population.
On the other hand, it is perhaps an irony that, compared to earlier enlargements, Iceland, as a wealthy and cherished applicant country, would actually meet the conditions set for EU membership. I am hoping for active and completely open discussions on Iceland's membership of the EU.
(SK) Mr President, it is necessary to take account of many aspects when evaluating the report on the progress of Iceland. Iceland is a fully functioning democracy and a country which fulfils all the expected standards on human rights. Iceland is part of the European Free Trade Area, and is therefore compatible with the acquis in many of the areas covered by this agenda. In comparison with other candidate countries, this puts Iceland ahead of the competition.
Despite the fact that Iceland has a functioning market economy, one of its biggest problems is the crisis in the financial sector. The divided banking sector and public debt amounting to 90% of GDP are alarming. The situation may be improving, but only very slowly. Reduced inflation is a positive development, in my opinion, but, at the same time, there is rising unemployment.
I welcome Iceland's decision reinforcing the independence of the judiciary in relation to the replacement of judges. I personally consider the progress made by Iceland in the area of education and culture to be a huge success. Standards are very high compared to the EU, thanks to which the country is participating in the Youth in Action and Erasmus Mundus lifelong learning programmes I also agree with the Commission's conclusions that Iceland is a stable democracy with strong institutions.
Member of the Commission. - Mr President, today's discussion has proved productive in identifying the steps Iceland needs to take in order to ensure a positive outcome in the accession negotiations.
As acknowledged in the draft resolution we discussed today, and in the Commission progress report of last November, Iceland is at an advanced stage of meeting membership obligations and has achieved a great deal, but it needs to deliver more on a number of well-defined issues.
Some of you have mentioned mackerel. While this issue relates primarily to the management, by the coastal states concerned, of the mackerel stock in the north-east Atlantic, let me say this: we are disappointed at the lack of progress in the latest consultations. Substantial differences of opinion between the parties remain - particularly between the European Union and Norway, on the one hand, and the Faroe Islands and Iceland, on the other - with regard to their respective shares. The sustainability of this resource is important for our fishing industry, and the Commission will continue to explore all possible avenues in order to find a balanced solution for the mackerel stock, in cooperation with the coastal states.
Iceland is now entering a decisive stage in which the pace of progress towards EU membership depends on its own determination. I am positive that, with our joint support and, most importantly, with the involvement and support of its people, Iceland is capable of making real progress in the direction of the European Union.
Mr President, ladies and gentlemen, thank you for this debate. You have pointed out quite a number of issues, which I am convinced the Council will address appropriately during the accession negotiations, and we will be able to pay the utmost attention to their settlement. I would like to inform you that I am planning to attend the Iceland-EU Association Council meeting at the end of April, and I trust that we will receive first hand information from the Icelandic authorities regarding these matters. There has never been one second of doubt that it is agriculture, but especially fisheries, or the Icesave case, where the situation is the most difficult. However, I trust that the Commission will handle these issues in a very transparent manner.
The Members will also be appropriately informed about these issues at all times over the course of the accession negotiations. Finally, I would like to add one more thought: I am very pleased that, during the debate, no speaker questioned the fact that Iceland has a perfectly functional democratic institutional system and political culture - we all recognised this. And I am certain that the Icelandic people will make a very responsible decision about whether or not to join the European Union. Let us trust them with this; this is their task. Our task is to enable their accession, and should they decide on it, we will welcome them accordingly. Thank you very much, Mr President.
To wind up the debate, I have received a motion for a resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12:00.
Written statements (Rule 149)
Iceland has not seriously considered full membership of the EU since the beginning of European integration, applying for accession in 2009, following a financial collapse. Despite this, the country has managed to achieve European standards and, in many areas, to fulfil the set conditions necessary for successful integration into the current 27 countries of the EU. Membership of the European Economic Area and the Schengen Area has contributed substantially to this progress. Although Iceland has managed to implement a considerable part of European legislation, the actual accession procedure may be complicated by, for example, economic policy or the policy on fishing. This represents half of Iceland's exports, accounting for 10% of its GDP. The as yet unsettled dispute between Iceland and the Netherlands and Great Britain may be viewed as another possible obstacle to Icelandic membership. The parties involved continue to look for an appropriate way to compensate Dutch and British citizens who lost their savings through the collapse of Icelandic banks. The fact that a considerable proportion of Icelandic citizens do not much favour EU membership may also be regarded as a negative factor to some extent, despite the considerable support from the population for the accession talks. It might therefore be appropriate for the Icelandic Government to initiate steps to inform the citizens as to what membership in European institutions would mean for the country, and the resulting benefits in the everyday lives of the population.
As we know, Iceland began accession negotiations in July 2010. From the outset, Iceland has been in a privileged position because of its membership in the European Economic Area. Iceland's progress on the road to EU membership is evident. The prospect of accession is being seen in a positive light, but there are still some disputed matters, such as whaling, which is banned in the EU, Iceland's desire to protect its fisheries and agriculture markets and the dispute over Icesave. Further progress is essential, mainly in the areas of fisheries, agriculture and rural development. It is important to reach agreement on the question of fishing quotas. We should emphasise the necessity of bringing Iceland's fisheries legislation into line with the principles of the EU internal market. Let us not forget that Iceland is a country in which the economy is, to a great extent, based on fisheries. Therefore, following Iceland's accession to the EU, it would want to retain a certain degree of control over the management of fisheries in its own exclusive economic zone. We should also give attention to the serious differences on the question of whaling. The ban on whaling is part of the body of EU law, which every new Member State has to accept. Worthy of note are the recent results of public opinion polls, which showed a rise in the support of society for continuing the accession negotiations and increased trust in the European Parliament.
The prospect of Iceland's accession has been well received. However, contentious issues still exist, such as whaling, which is banned in the European Union, and Iceland's wish to protect its fisheries markets. I do not think we can make any allowances in the case of whaling. Regardless of historical factors, we cannot allow a situation in which a country applying for EU membership intends to catch these rare and protected animals.
Standards which were adopted and came into force in the European Community after many years of work cannot be 'bent' to fit a brutal reality for reasons of tradition. Another question is the dispute over the size of mackerel catches. As you know, despite appeals to observe the principles of responsible fishing, in 2010, the government in Reykjavik unilaterally established a total allowable catch for the species which was much higher than the limits put forward in scientific advice. Iceland has not demonstrated the necessary openness and flexibility to achieve a compromise on this matter. Furthermore, Iceland has announced that it will introduce catch limits for 2011 of 146 000 tonnes. Such an approach fills me with fear when I think of future cooperation with Iceland on fisheries. We all realise that this conflict jeopardises the accession negotiations with Iceland. However, I personally think that in both cases, we should not agree to any concessions and should enforce compliance with the standards set by the Union in the fisheries sector.